       Case 5:18-cv-02813-EJD Document 227 Filed 08/18/20 Page 1 of 3



 1   Daniel C. Girard (SBN 114826)                       Penelope A. Preovolos (SBN 87607)
     Jordan Elias (SBN 228731)                           Claudia M. Vetesi (SBN 233485)
 2   Adam E. Polk (SBN 273000)                           MORRISON & FOERSTER LLP
     Simon S. Grille (SBN 294914)                        425 Market Street
 3   GIRARD SHARP LLP                                    San Francisco, California 94105-2482
     601 California Street, Suite 1400                   Telephone: (415) 268-7000
 4   San Francisco, CA 94108                             Facsimile: (415) 268-7522
     Telephone: (415) 981-4800                           ppreovolos@mofo.com
 5   Facsimile: (415) 981-4846                           cvetesi@mofo.com
     dgirard@girardsharp.com
 6   jelias@girardsharp.com                              Purvi G. Patel (SBN 270702)
     apolk@girardsharp.com                               MORRISON & FOERSTER LLP
 7   sgrille@girardsharp.com                             707 Wilshire Boulevard
                                                         Los Angeles, California 90017-3543
 8    Steven A. Schwartz (pro hac vice)                  Telephone: (213) 892-5200
      Benjamin F. Johns (pro hac vice)                   Facsimile: (213) 892-5454
 9    Andrew W. Ferich (pro hac vice)                    ppatel@mofo.com
      Beena M. McDonald (pro hac vice)
10    CHIMICLES SCHWARTZ KRINER                          Suzanne P. Marinkovich (SBN 311287)
      & DONALDSON-SMITH LLP                              MORRISON & FOERSTER LLP
11    One Haverford Centre                               12531 High Bluff Drive
      361 W. Lancaster Avenue                            San Diego, California 92130
12    Haverford, Pennsylvania 19041                      Telephone: (858) 720-5700
      Telephone: (610) 642-8500                          Facsimile: (858) 720-5125
13    Facsimile: (610) 649-3633                          smarinkovich@mofo.com
      sas@chimicles.com
14    bfj@chimicles.com                                  Counsel for Defendant Apple Inc.
      awf@chimicles.com
15    bmm@chimicles.com
16    Interim Class Counsel
      [Additional counsel listed on signature page]
17

18                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
19                                    SAN JOSE DIVISION
20
                                                       Case No.: 5:18-cv-02813-EJD-VKD
21    IN RE: MACBOOK KEYBOARD
      LITIGATION                                       STIPULATION AND [PROPOSED]
22                                                     ORDER TO EXTEND TIME FOR
                                                       DEFENDANT TO FILE DECLARATION
23                                                     IN SUPPORT OF FILING UNDER SEAL
                                                       PURSUANT TO LOCAL RULE 79-5(E)
24
                                                       [N.D. CAL. L.R. 6-2]
25
                                                       Hon. Edward J. Davila
26                                                     Consol. Compl. Filed: October 11, 2018
                                                       Am. Consol. Compl. Filed: May 13, 2019
27                                                     2nd Am. Consol. Compl. Filed: July 2, 2020

28

      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR APPLE TO FILE SEALING DECLARATION
      CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4320564
           Case 5:18-cv-02813-EJD Document 227 Filed 08/18/20 Page 2 of 3



 1            Pursuant to Civil Local Rule 6-2, Plaintiffs and Defendant Apple Inc., by and through
 2   their respective counsel, stipulate as follows:
 3            WHEREAS, on August 14, 2020, Plaintiffs filed an Administrative Motion to File Under
 4   Seal Plaintiffs’ Motion for Class Certification (ECF No. 224), which posted at 12:14 a.m. on
 5   August 15 but the Notice of Electronic Filing stated that the transaction was “filed on 8/14/2020”;
 6            WHEREAS, under Civil Local Rule 79-5(e)(1), if the filing occurred on August 14,
 7   Apple’s declaration in support of sealing material it has designated confidential would be due
 8   August 18, 2020;
 9            WHEREAS, Apple requires additional time beyond that provided by Local Rule 79-5(e)
10   to review Plaintiffs’ Motion for Class Certification to determine which portions are properly
11   sealable, and to prepare and file a declaration pursuant to Local Rule 79-5(e) in support of sealing
12   (Vetesi Decl. ¶ 3);
13            WHEREAS, Plaintiffs are agreeable to Apple’s request for an extension until
14   September 8, 2020 to file and serve a declaration in support of sealing pursuant to Local Rule 79-
15   5(d) and (e) (Vetesi Decl. ¶ 4);
16            WHEREAS, this requested extension will not impact the other case deadlines and Apple
17   does not seek the requested extension for delay or any other improper purpose (Vetesi Decl. ¶ 5);
18            THEREFORE, IT IS HEREBY AGREED AND STIPULATED, subject to the Court’s
19   approval, that the deadline for Apple to file and serve a declaration in support of sealing pursuant
20   to Local Rule 79-5(d) and (e) is extended to September 8, 2020.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ////
28   ///
                                                       2
      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR APPLE TO FILE SEALING DECLARATION
      CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4320564
       Case 5:18-cv-02813-EJD Document 227 Filed 08/18/20 Page 3 of 3



 1   Dated: August 17, 2020                               Respectfully submitted,
 2    By: /s/ Steven A. Schwartz                          By: /s/ Claudia M. Vetesi
 3        Daniel C. Girard                                Penelope A. Preovolos (SBN 87607)
          Adam E. Polk                                    Claudia M. Vetesi (SBN 233485)
 4        Jordan Elias                                    MORRISON & FOERSTER LLP
          Simon S. Grille                                 425 Market Street
 5        GIRARD SHARP LLP                                San Francisco, California 94105-2482
          601 California Street, Suite 1400               Telephone: (415) 268-7000
 6        San Francisco, California 94108                 Facsimile: (415) 268-7522
 7        Telephone: (415) 981-4800                       ppreovolos@mofo.com
          Facsimile: (415) 981-4846                       cvetesi@mofo.com
 8        dgirard@girardsharp.com
          apolk@girardsharp.com                           Purvi G. Patel (SBN 270702)
 9        jelias@girardsharp.com                          MORRISON & FOERSTER LLP
          sgrille@girardsharp.com                         707 Wilshire Boulevard
10
                                                          Los Angeles, California 90017-3543
11        Steven A. Schwartz (pro hac vice)               Telephone: (213) 892-5200
          Benjamin F. Johns (pro hac vice)                Facsimile: (213) 892-5454
12        Andrew W. Ferich (pro hac vice)                 ppatel@mofo.com
          Beena M. McDonald (pro hac vice)
13        CHIMICLES SCHWARTZ                              Suzanne P. Marinkovich (SBN 311287)
          KRINER & DONALDSON-SMITH                        MORRISON & FOERSTER LLP
14                                                        12531 High Bluff Drive
          LLP
                                                          San Diego, California 92130
15        361 W. Lancaster Avenue                         Telephone: (858) 720-5700
          Haverford, Pennsylvania 19041                   Facsimile: (858) 720-5125
16        Telephone: (610) 642-8500                       smarinkovich@mofo.com
          Facsimile: (610) 649-3633
17        sas@chimicles.com                               Attorneys for Defendant Apple Inc.
          bfj@chimicles.com
18
          awf@chimicles.com
19        bmm@chimicles.com

20        Interim Class Counsel
21

22
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24
     Date: _____________________,
                     August 18    2020
25
                                                           ___________________________
26                                                         Hon. Edward J. Davila
                                                           United States District Judge
27

28
                                                      3
      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME FOR APPLE TO FILE SEALING DECLARATION
      CASE NO. 5:18-CV-02813-EJD-VKD
     sf-4320564
